 


 HR 5778 ENR: District of Columbia Water and Sewer Authority Independence Preservation Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 5778 
 
AN ACT 
To preserve the independence of the District of Columbia Water and Sewer Authority. 
 
 
1.Short TitleThis Act may be cited as the District of Columbia Water and Sewer Authority Independence Preservation Act.  
2.Ensuring Independence of Chief Financial Officer of District of Columbia Water and Sewer Authority 
(a)Clarification of Inapplicability of 2005 Omnibus Authorization ProvisionThe District of Columbia Home Rule Act is amended— 
(1)by redesignating the section 424 added by section 202(a)(1) of the 2005 District of Columbia Omnibus Authorization Act (Public Law 109—356; 120 Stat. 2036) as section 424a; and 
(2)in section 424a, as so redesignated, by adding at the end the following new subsection: 
 
(e)Inapplicability to Water and Sewer AuthorityThe authority of the Chief Financial Officer under this section does not apply to personnel of the District of Columbia Water and Sewer Authority established pursuant to the Water and Sewer Authority Establishment and Department of Public Works Reorganization Act of 1996.. 
(b)Effective DateThe amendments made by subsection (a) shall take effect as if included in the enactment of the 2005 District of Columbia Omnibus Authorization Act. 
3.Preserving Existing Independence of District of Columbia Water and Sewer Authority 
(a)In GeneralPart F of title IV of the District of Columbia Home Rule Act (sec. 1—204.91 et seq., D.C. Official Code) is amended— 
(1)by amending the heading of such part to read as follows: Part F—Independent Agencies and Authorities; and  
(2)by adding at the end the following new section: 
 
496.Independent Financial Management, Personnel, and Procurement Authority of District of Columbia Water and Sewer Authority 
(a)Financial Management, Personnel, and Procurement AuthorityNotwithstanding any other provision of this Act or any District of Columbia law, the financial management, personnel, and procurement functions and responsibilities of the District of Columbia Water and Sewer Authority shall be established exclusively pursuant to rules and regulations adopted by its Board of Directors. Nothing in the previous sentence may be construed to affect the application to the District of Columbia Water and Sewer Authority of sections 445A, 451(d), 453(c), or 490(g). 
(b)Consistency With Existing Authorizing LawThe rules and regulations adopted by the Board of Directors of the District of Columbia Water and Sewer Authority to establish the financial management, personnel, and procurement functions and responsibilities of the Authority shall be consistent with the Water and Sewer Authority Establishment and Department of Public Works Reorganization Act of 1996, as such Act is in effect as of January 1, 2008.. 
(b)Clerical Amendments 
(1)The table of contents of such Act is amended by amending the item relating to part F of title IV to read as follows: 
 
 
Part F—Independent Agencies and Authorities. 
(2)The table of contents of such Act is further amended by adding at the end of the items relating to part F of title IV the following:  
 
 
Sec. 496. Independent financial management, personnel, and procurement authority of District of Columbia Water and Sewer Authority. . 
4.Preserving Equal Eligibility of Residents of Jurisdictions Served by District of Columbia Water and Sewer Authority to Serve as Employees of Authority 
(a)In GeneralSection 213 of D.C. Act 17—172 is repealed, and each provision of law amended by such section is restored as if such section had not been enacted into law. 
(b)Effective DateSubsection (a) shall take effect as if included in the enactment of D.C. Act 17—172. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
